         Case 2:20-cv-01997-JAM-DMC Document 30 Filed 02/12/21 Page 1 of 3


1 JEROME M. VARANINI, ESQ. (SBN 58531)
  THE LAW OFFICES OF JEROME M. VARANINI
2 641 FULTON AVENUE, Suite 200
  SACRAMENTO, CA (95825)
3 P.O. BOX 590
  SACRAMENTO, CA 95812-0590
4 TELEPHONE: (916) 993-4868

5 Attorney For Defendants
  John Baker, M.D., Heather Brooks.
6 California Forensic Medical Group, Inc.,
  And wellpath Management, Inc
7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10
   NICOLE LYNN LOWE; BRANT I. LOWE;         CASE NO. 2:20-cv-01997-JAM-DMC
11 SANDRA JEAN SUSNARA,
   individually and as Successor in         STIPULATION AND [PROPOSED] ORDER
12 Interest of NATHANIEL LEE LOWE,          EXTENDING TIME FOR DEFENDANTS
   et al                                    CALIFORNIA FORENSIC MEDICAL
13       Plaintiffs,                        GROUP, INC. AND WELLPATH
                                            HOLDINGS, INC. TO RESPOND TO
14 vs.                                      COMPLAINT

15 COUNTY OF BUTTE, through its
   Dept of Probation and Sheriff’s
16 Dept; KORY L. HONEA,
   Individually and in his official
17 capacity as Butte County
   Sheriff, et al
18      Defendants.
   ______________________________/
19

20       Plaintiffs Nicole Lynn Lowe, et al., and Defendants California

21   Forensic Medical Group, Inc., and Wellpath Holdings, Inc., hereby

22 stipulate and agree that the time in which Defendants California

23 Forensic Medical Group, Inc., and Wellpath Holdings, Inc., may file

24 responsive pleadings to Plaintiffs’ Complaint, currently due on

25 February 16, 2021, by stipulation of the parties and order of this

26 Court (ECF No. 18),be extended until such time as the Court rules on

27 Defendants County of Butte and Sheriff Honeas’s motion to dismiss (ECF

28

                                        1
         Case 2:20-cv-01997-JAM-DMC Document 30 Filed 02/12/21 Page 2 of 3


1    No. 17), or after Plaintiffs file an amended complaint and the

2 response are due in accordance with Federal rules of Civil Procedure

3 12. The parties request that the court grant this stipulation and

4 permit Defendants to file a responsive pleading when specified. Given

5 the pending County Defendants’ motion to dismiss, Defendants, herein,

6 and Plaintiffs are mindful of burdening the court with an additional

7 motions. The parties to this Stipulation agree that extending time for

8 Defendants California Forensic Medical Group, Inc., and Wellpath

9 Holdings, Inc., to respond to the complaint in lieu of filing motions

10 until the County defendants’ motion is resolved and/or an amended

11 complaint is filed will preserve the Court’s and the Parties’ resources

12 at this time and foster greater efficiency at this early stage of the

13 litigation.

14 Dated: February 9, 2021                  /s/ Alexis Galindo (as
                                            authorized on February 9, 2021)
15                                          CURD GALINDO & SMITH LLP
                                            ALEXIS GALINDO
16                                          Attorneys for Plaintiffs

17 Dated: February 9, 2021                  /s/ Jerome M. Varanini
                                            Law Office of Jerome M. Varanini
18                                          Attorneys for Defendants
                                            California Forensic Medical
19                                          Group, Inc.,and Wellpath
                                            Holdings, Inc.
20

21

22

23

24

25

26

27

28
     Stipulation and [Proposed] Order Extending Time to Respond
                                        2
      Case 2:20-cv-01997-JAM-DMC Document 30 Filed 02/12/21 Page 3 of 3


1                                    ORDER
2         Good cause appearing, the parties’ stipulation is
3    GRANTED. The time for Defendants California Forensic
4    Medical Group, Inc., and Wellpath holdings, Inc., to
5    respond to Plaintiffs’ complaint is extended until
6    after the Court rules on Defendants County of Butte
7    and Sheriff Honea’s motion to dismiss (ECF No. 17), or
8    after Plaintiffs file an amended complaint and the
9    response is due in accordance with Federal Rules of
10   Civil Procedure 12.
11

12   DATED: February 11, 2021            /s/ John A. Mendez
                                         THE HONORABLE JOHN A. MENDEZ
13
                                         UNITED STATES DISTRICT COURT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Stipulation and Order Extending Time to Respond

                                     1
